Citation Nr: 0031688	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  96-33 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1961 to January 
1966.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Montgomery, Alabama, Regional Office which denied special 
monthly pension based on the need for regular aid and 
attendance of another person.  In May 1998, the Board 
remanded the veteran's claim to the Regional Office for 
additional development of the record which included affording 
the veteran a Department of Veterans Affairs (VA) VA 
examination.  The veteran subsequently moved to Georgia.  The 
veteran's claims files were transferred to the Atlanta, 
Georgia, Regional Office (RO).  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  


REMAND

In reviewing the report of the February 1999 VA examination 
for pension purposes, the Board observes that the examiners' 
findings as to the veteran's current ability to perform his 
activities of adult living are in apparent conflict.  The aid 
and attendance/housebound/general medical evaluation conveys 
that the veteran's principal impairment was a pathological 
problem of mental situation.  The VA examiner observed that 
the veteran was unpleasant and uncooperative.  He exhibited 
considerable recent memory impairment and difficulty 
recalling past events.  The veteran was diagnosed with an 
acute left wrist injury, dementia of unestablished type, a 
seizure disorder, and a history of schizophrenia and alcohol 
dependence.  The physician concluded that the veteran was in 
need of assistance because of his seizures, memory 
impairment, and inability to prepare meals and the like.  He 
was determined to be incapable of managing his own benefits.  
On psychiatric evaluation, the veteran was noted to have a 
history of seizure disorders and alcohol dependence in 
remission.  The veteran was alert and oriented times four.  
He was diagnosed with alcohol dependence in remission.  The 
VA psychiatric examiner commented that he observed no 
evidence of schizophrenia or any other major psychopathology.  
The doctor found that the veteran was able to manage his 
financial affairs and to perform necessary adult daily living 
activities from a psychiatric point of view.  In light of the 
conflicting clinical observations as to the veteran's current 
psychiatric capacity to perform his activities of daily 
living, the Board finds that an additional VA psychiatric 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination which is 
sufficiently broad enough to accurately 
determine the current severity of his 
psychiatric and organic brain 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings reported in detail.  The 
examiner should express an opinion as to 
whether the veteran's chronic psychiatric 
and organic brain disabilities impair his 
ability to perform necessary daily 
personal care activities and otherwise 
render him in need of regular aid and 
attendance of another person.  

2.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his reopened 
claim for special monthly pension based 
on the need for regular aid and 
attendance will be denied.  However, the 
Secretary of the VA must show a lack of 
good cause for failing to report.  
Further, the VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notification of the regulation.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to special 
monthly pension based on the need for 
regular aid and attendance of another 
person.  

4.  The RO should determine whether there 
has been compliance with the Veterans 
Claims Assistance Act of 2000.

5.  The veteran is informed that if he 
has or can obtain evidence that reflects 
that he need for regular aid and 
attendance, that evidence must be 
submitted by him. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this 

REMAND is to allow for additional development of the record.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board 
is appealable to the Court.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).  

- 5 -


